Freedman, J.
— I have no doubt of the power of the court, notwithstanding the pendency of the appeals in the court of appeals, to grant the relief prayed for on these motions, if proper and sufficient grounds were presented; for I do not find that the Code of Civil Procedure has changed the law as laid down by me in Ireland agt. Hidhols (9 Abb. [N. S.], 71). But the motion papers do not present proper and sufficient grounds. The general term of this court has decided that *327the distribution, without consideration, of $15,000,000 of stock was in violation of positive law; that consequently the payment of dividends on such stock would be illegal, and that the plaintiffs have a sufficient standing in court to call for an enforcement of the law. Assuming, as I must, the correctness of this decision, the cases at bar do not fall within the class of actions contemplated by the amendment of 1883 to section 629 of the Code of Civil Procedure. No court has any right or power, upon an offer by a corporation to indemnify a few individuals against pecuniary loss, to grant in effect permission to such corporation to continue to violate the law of the land.
The motion must be denied, with ten dollars costs.